DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 3/25/2022.  Claims 1-3 and 12 are amended and claims 1-17 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 recites “the optical system further comprises a coating applied to one or more of the first outlet side of the first prism and the second inlet side of the second prism, the coating being applied in a region outside of the beam path to form an air gap in a region of the beam path between the first outlet side and the second inlet side”.  This limitation, in light of the Specifications, is interpreted to mean that an air gap is formed by a coating so structured and not by other means.  For the coating to “form an air gap” between the claimed sides then there is an implicit requirement for the coating to be “applied to”  both the first and second prisms.  A person having ordinary skill in the art would understand deposition methods to be a specific specie of a step of applying, though the claim is not so narrowly construed.  In other words, the claim includes applying a coating by sputtering the coating on the first outlet side of the first prism but necessarily further includes applying the coating to the second inlet side of the second prism by mechanically joining the three structures (i.e. two prisms and coating) to form the air gap.  The claim requires the coating to be applied to both sides of the respective prisms in order to form the air gap, even if it is that only one side has undergone a sputtering application process.  Furthermore, the claim explicitly includes within the scope applying a single coating to two sides of respective prisms.  As there is neither a structure nor a process having one coating sputtered, for example, on two prism sides, a person having ordinary skill in the art would understand that the mechanical joining of a sputtered coating on one prism side would be a process of applying the coating to the other prism side. 
Lastly, the language limiting the coating is understood as being a product-by-process limitation and merely clarifying a step or steps of manufacturing the final product.  As the final product includes the respective prisms sides having sandwiching the claimed coating, the claimed process by which the final product is made (e.g. sputtering, vapor deposition, lamination, etc.) does not structurally distinguish the invention over prior art devices providing the sandwich structure by other means of manufacturing. This is clearly not relevant to the method of producing (Claim 12 and dependents thereof) wherein the step of applying a coating to a particular side differentiates the method over prior art methods of applying a coating to a different side. 
Claim 2 recites “the coating is applied only on one of the [sides]”. This limitation is interpreted as a product by process limitation and does not structurally distinguish the invention over the product formed by other means.  As the base claim requires a coating to be provided to form an air gap between sides of respective prisms, Claim 2 does not further distinguish the invention. Claim 3 contains analogous language.
Claims 4-11 are rejected as dependents incorporating the language of the base claim. 

Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites “applying a coating to one or more of the first outlet side of the first prism and the second inlet side of the second prism”.  There are mutually exclusive interpretations of the language that do not allow one of ordinary skill in the art to clearly determine the metes and bounds of the claim.  Within the scope of the claim, a coating is applied to only one side.  This specie is clearly defined and captured within the scope of the invention.  Also within the scope of the claim, a coating is applied to both claimed sides.  Under this specie, the claim may be interpreted in the following ways: (1) a single coating is applied to both sides, (2) respective coatings are applied to respective sides, (3) a single coating is applied to only one side and then subsequently applied to the other side.  In the first example interpretation, it is unclear that there is evidence of possession of providing a single coating on two prism sides much less an explanation of further manufacturing the system.  In the second example interpretation, one would need to take “respective” and “each” to be implied or otherwise to consider “a coating” may further comprise an additional coating.  In the third example interpretation, the subsequently application of the coating to a different uncoated side has been argued as not within the scope of the claims in the 3/25/2022 Response.  In summary, the metes and bounds of the claim cannot be determined completely.  As there is one interpretation that is definite, the claims will be interpreted as requiring a coating to be applied to a single prism side. 

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/216386 to Saita (hereinafter Saita).  Foreign priority to JP 2017-103669 filed May 25, 2017. 
Regarding claims 1, 10, and 12, Saita discloses an optical system of an endoscope (Figs. 1 & 9) having a lateral viewing direction (Figs. 1 & 9), the optical system comprising: a sideways looking distal optical assembly (lens 2, and prisms 12 & 14, Fig. 1); and a proximal optical assembly (filters 20G & 20R, Fig. 1); wherein light bundles incident from an object space are guided along a beam path by the distal optical assembly and the proximal optical assembly and imaged on an image sensor (e.g. sensor 30G & 30R, Fig. 1); the distal optical assembly comprises a deflection prism assembly (prisms 12 & 14, Fig. 1) which comprises a first prism (prism 12, Fig. 1) and a second prism (prism 14, Fig. 1) which follow one another in a direction of incident light; the first prism comprises a first inlet side (first surface 12a, Fig. 1) and a first outlet side (inclined with respect to the first inlet side (second surface 12b, Fig. 1); the second prism comprises a second inlet side (first surface 14a, Fig. 1), a reflection side (second surface 14b, Fig. 1) and a second outlet side (third surface 14c and second surface 14b, Fig. 1); and the optical system further comprises a coating applied (“The second prism first surface 14a is joined to the first prism second surface 12b via a frame-shaped spacer 22”, Fig. 1) to one or more of the first outlet side of the first prism and the second inlet side of the second prism, the coating (“The second prism first surface 14a is joined to the first prism second surface 12b via a frame-shaped spacer 22”, Fig. 1) in a region outside of the beam path to form an air gap (air gap 24, Fig. 1-2) in a region of the beam path between the first outlet side and the second inlet side (Fig. 1-2).  

Claims 1-4, 7, 10, 12-13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 5,066,101 to Aoki et al. (hereinafter Aoki).
Regarding claims 1, 10, 12, Aoki discloses an optical system of an endoscope having a lateral viewing direction (Figs. 1-2), the optical system comprising: a sideways looking distal optical assembly (prisms 114, 115, 116, Figs. 1-2); and a proximal optical assembly (lens 106, Figs. 1-2); wherein light bundles incident from an object space are guided along a beam path by the distal optical assembly and the proximal optical assembly and imaged on an image sensor (Solid image pickup devices or image pickup tubes 110, 111, and 112, Figs. 1-2); the distal optical assembly comprises a deflection prism assembly (prisms 114, 115, 116, Figs. 1-2) which comprises a first prism (prism 114, Fig. 1-2) and a second prism (prism 115, Fig. 1-2) which follow one another in a direction of incident light (Figs. 1-2); the first prism comprises a first inlet side (n inlet face 105, Figs. 1-2) and a first outlet side (unlabeled face of prism 114 nearest to face 122 of prism 115, Figs. 1-2) inclined with respect to the first inlet side (Fig. 2); the second prism comprises a second inlet side (front face 122 of prism 115, Fig. 2), a reflection side (unlabeled face of prism 115 nearest to front face 120 of prism 116, Figs. 1-2) and a second outlet side (outlet face 08 and unlabeled face of prism 115 nearest to front face 120 of prism 116, Fig. 1-2); and the optical system further comprises a coating applied to (col. 4, ll. 23-68) one or more of the first outlet side of the first prism and the second inlet side of the second prism, the coating being applied (“as shown in FIG. 6, spacers 9 are placed between the prisms 114 and 115 to provide the gap 119”, Figs. 1-2, 6) in a region outside of the beam path to form an air gap in a region of the beam path between the first outlet side and the second inlet side (Figs. 1-2 & 6).
Further, Aoki discloses an alternative embodiment in Figs. 7-8 in which a glass frit spacer is bonded to the prisms (Figs. 7-8; ) and additionally anticipate the claimed invention.
Regarding claim 2, Aoki discloses the coating is provided only on one of the first outlet side of the first prism or on the second inlet side of the second prism (spacers 9, Fig. 1-2 & 6).
Regarding claim 3, Aoki discloses the coating is only provided on the first outlet side of the first prism (spacers 9, Fig. 1-2 & 6; col 4, ln. 22-54).  
Regarding claims 4 and 15, Aoki discloses the coating has a layer thickness between 2µm and 20µm (“the thickness of the gap 119 is around 20 micrometers”; col 4, ln. 22-54).
Regarding claim 7, Aoki discloses the coating is a metal coating (“spacers 9 are composed of metal films in given shapes formed through an etching process”; col 4, ln. 22-54).
Regarding claim 13, Aoki discloses the coating is applied only to one of the first outlet side of the first prism or to the second inlet side of the second prism (col 4, ln. 22-54).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,689,365 to Takahashi (hereinafter Takahashi) in view of US Pat. No. 7,505,208 to Mitchell (hereinafter Mitchell).
Regarding claims 1 and 12, Takahashi discloses an optical system of an endoscope (Fig. 23) having a lateral viewing direction (Fig. 23), the optical system comprising: a sideways looking distal optical assembly (prisms 45a & 45b, Fig. 23); and a proximal optical assembly (lenses 46, rotary unit 43, Fig. 23); wherein light bundles incident from an object space are guided along a beam path by the distal optical assembly and the proximal optical assembly and imaged on an image sensor (image sensor 47, Fig. 23); the distal optical assembly comprises a deflection prism assembly (prisms 45a & 45b, Fig. 23) which comprises a first prism (prism 45a, Fig. 23) and a second prism (prism 45b, Fig. 23) which follow one another in a direction of incident light; the first prism comprises a first inlet side (side of prism 45a positioned distally from prism 45b, Fig. 23) and a first outlet side (side of prism 45a positioned proximally with respect to prism 45b, Fig. 23) inclined with respect to the first inlet side; the second prism comprises a second inlet side (side of prism 45b positioned proximally with respect to prism 45a, Fig. 23), a reflection side (side of prism 45b positioned proximally with respect to prism 45a, Fig. 23) and a second outlet side (side of prism 45b positioned distally from prism 45a, Fig. 23); and an air gap in a region of the beam path between the first outlet side and the second inlet side (“a rectangular prism 45a (roof prism) having a roof-like surface and a rectangular prism 45b having two reflection surfaces are placed with an air layer between them”; col. 16, ll. 32-61).  
Takahashi discloses the claimed invention as cited above though does not explicitly disclose: one or more of the first outlet side of the first prism and the second inlet side of the second prism are provided with a coating in a region outside of the beam path to form an air gap in a region of the beam path between the first outlet side and the second inlet side.  
Mitchell discloses the optical system further comprises a coating applied to one or more of the first outlet side of the first prism (“a first-prism air-gap face 24” of prism 18, Fig. 1-2) and the second inlet side of the second prism (“a second-prism air-gap face 28” of prism 16, Fig. 1-2), the coating being applied (each respective layer of spacer 36 reads on the claimed coating as well as the combination, Fig. 4) in a region outside of the beam path to form an air gap in a region of the beam path between the first outlet side and the second inlet side (Fig. 2-4). The spacer 36 is provided outside of a central beam path (Fig. 4), despite overlapping a portion of the depicted beam path. 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a coating to form an air gap as taught by Mitchell with the system as disclosed by Takahashi.  The motivation would have been to provide an air gap in order to enhance reflectivity at a prism surface where reflections are designed to occur and to reduce reflectivity at a prism surface where reflections are not designed to occur. (col. 2, ll. 29-51).
Regarding claims 4 and 15, MItchell discloses has a layer thickness between 2µm and 20µm (“ In a preferred embodiment, the spacer structure has at least three, and preferably exactly four, coplanar and laterally spaced-apart spacers, each from about 5 to about 15 micrometers thick, most preferably about 10 micrometers thick” & “a third layer of chromium about 10 nanometers thick”; col. 2, ll. 13-28).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a coating to form an air gap as taught by Mitchell with the system as disclosed by Takahashi.  The motivation would have been to provide an air gap in order to enhance reflectivity at a prism surface where reflections are designed to occur and to reduce reflectivity at a prism surface where reflections are not designed to occur. (col. 2, ll. 29-51).
Regarding claims 5 and 16, MItchell discloses the layer thickness is between 5µm and 15µm (“ In a preferred embodiment, the spacer structure has at least three, and preferably exactly four, coplanar and laterally spaced-apart spacers, each from about 5 to about 15 micrometers thick, most preferably about 10 micrometers thick” & “a third layer of chromium about 10 nanometers thick”; col. 2, ll. 13-28).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a coating to form an air gap as taught by Mitchell with the system as disclosed by Takahashi.  The motivation would have been to provide an air gap in order to enhance reflectivity at a prism surface where reflections are designed to occur and to reduce reflectivity at a prism surface where reflections are not designed to occur. (col. 2, ll. 29-51).
Regarding claims 6 and 17, MItchell discloses the layer thickness is between 5µm and 10µm (“ In a preferred embodiment, the spacer structure has at least three, and preferably exactly four, coplanar and laterally spaced-apart spacers, each from about 5 to about 15 micrometers thick, most preferably about 10 micrometers thick” & “a third layer of chromium about 10 nanometers thick”; col. 2, ll. 13-28).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a coating to form an air gap as taught by Mitchell with the system as disclosed by Takahashi.  The motivation would have been to provide an air gap in order to enhance reflectivity at a prism surface where reflections are designed to occur and to reduce reflectivity at a prism surface where reflections are not designed to occur. (col. 2, ll. 29-51).
Regarding claims 7 and 8, MItchell discloses the metal coating is one of a chromium coating or a coating at least partially containing chromium (“ In a preferred embodiment, the spacer structure has at least three, and preferably exactly four, coplanar and laterally spaced-apart spacers, each from about 5 to about 15 micrometers thick, most preferably about 10 micrometers thick” & “a third layer of chromium about 10 nanometers thick”; col. 2, ll. 13-28).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a coating to form an air gap as taught by Mitchell with the system as disclosed by Takahashi.  The motivation would have been to provide an air gap in order to enhance reflectivity at a prism surface where reflections are designed to occur and to reduce reflectivity at a prism surface where reflections are not designed to occur. (col. 2, ll. 29-51).
Regarding claim 9, Takahashi discloses the proximal optical assembly comprises a left lens system channel (Figs. 23-24A) and a right lens system channel (Figs. 23-24A), and the distal optical assembly is configured to couple light bundles incident from the object space into the left lens system channel and into the right lens system channel (Fig. 23), and the distal optical assembly comprises an inlet lens (unlabeled plano-concave lens adjacent to prism 45a, Fig. 23), the deflection prism assembly and an outlet lens which follow one another in the direction of incident light (Fig. 23).  
Regarding claims 10 and 11, Takahashi discloses a stereo-video endoscope having a lateral viewing direction, the stereo-video endoscope comprising the optical system according to Claim 9 (Fig. 23).
Regarding claims 2 and 13, Mitchell discloses the coating is applied only to one of the first outlet side of the first prism or to the second inlet side of the second prism (“multilayer interference coating is deposited onto one of the transmissive optical elements”; col. 2, ll. 51-60).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a coating to form an air gap as taught by Mitchell with the system as disclosed by Takahashi.  The motivation would have been to provide an air gap in order to enhance reflectivity at a prism surface where reflections are designed to occur and to reduce reflectivity at a prism surface where reflections are not designed to occur. (col. 2, ll. 29-51).
Regarding claims 3 and 14, Mitchell discloses the coating is applied only to the first outlet side of the first prism (“multilayer interference coating is deposited onto one of the transmissive optical elements”; col. 2, ll. 51-60).    
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a coating to form an air gap as taught by Mitchell with the system as disclosed by Takahashi.  The motivation would have been to provide an air gap in order to enhance reflectivity at a prism surface where reflections are designed to occur and to reduce reflectivity at a prism surface where reflections are not designed to occur. (col. 2, ll. 29-51).

Response to Arguments
Applicant's arguments filed 3/25/2022 have been fully considered but they are not persuasive. 
On page 6 of the Response, Applicant states that the pending 35 U.S.C. 112(b) rejections are addressed via amendment.  The rejections are maintained, though clarified, in the sections above. 
On page 7 of the Response, Applicant argues “the coating being applied to one or more of the first outlet side of the first prism and the second inlet side of the second prism in a region outside of the beam path to form an air gap … is not a product-by-process limitation but is a structural limitation providing structural cooperation between the coating and the first outlet side o the first prism and the second inlet side of the second prism”.  Examiner respectfully disagrees. As a first point, Examiner disagrees that the language is not reciting a product-by-process limitation on the apparatus. Examiner acknowledges that a product-by-process limitation may imply a structural limitation (noted in MPEP 2113).  This is not, however, an apparatus in which the product can only be defined by the process step by which the product is made because of the high degree of generality in a process of “applying”.  A coating applied by vapor deposition necessarily differentiates from a coating applied by a gel adhesive – structurally. As the process is merely recited as “applying”, the broadest reasonable interpretation of the phrase is relied upon to define the metes and bounds of the claim in light o the Specifications.  In the US PG Pub. 2020/0363624 of the instant application, it is shown that the original disclosure provides exemplary species of applying coatings: “Assembling the optical system is also a technical challenge since such a thin mask can only be handled with the utmost care and requires a great deal of experience” [0011] “vapor deposition or sputter deposition” [0017], “a metal coating… [a] metal coating shows good adhesion to glass surfaces” [0020], “the prisms can gradually be bonded to one another by a pressing force, for example with the aid of a punch, directly in the prism holder” [0021], “mask bonding process” [0021], “[t]he corresponding adhesive connections can be provided in the region of the coating” [0021], “handling of such a [thin] mask is very demanding and is not successful in all cases” [0023].  While Applicant provides examples of forming a coating directly onto a prism surface and thus removing the need to handle thin structures, Applicant also discloses a “mask bonding” process by which a mechanical means of joining a mask to a surface subsequent to the masks formation is also within the scope of “applying a coating”.  The sputtered coating and mechanically-pressed coating are both examples of “applying a coating” and thus the prior art examples of providing a stable coating between the prism sides anticipates the claimed “coating applied to … [sides]” as would be understood by an artisan in light of the Specifications.  Examiner notes that the Applicant’s method of producing the structure could be differentiated from some examples of prior art in reciting a step of vapor depositing or sputtering the claimed coating on the claimed prism side.  Such a method limitation would overcome anticipation by Saita, but is unlikely to overcome anticipation by Aoki unless further amended.
Further, on page 7 of the Response, Applicant argues that Aoki does not disclose a coating applies to the prism side(s).  Examiner respectfully disagrees.  Aoki discloses spacers embodied alternatively, including glass frit spacers formed directly on a prism surface and/or sputtered spacers in Column 4.
On page 8 of the Response, Applicant argues that Saita is not clearly an endoscope with a lateral viewing direction.  Examiner notes that the positively recited structural elements of the optical system of Claim 1 are anticipated by Saita and capable of use in an endoscope having a lateral viewing direction.  Claim 1 is not drawn to the endoscope having a lateral viewing direction and comprising the recited optical system, but rather the optical subsystem alone.  This is further evidenced by the recitations of Claims 10-11.  Claim 10 is drawn to the endoscope having a lateral viewing direction.  Saita discloses the optical system may be installed in an endoscope (see Fig. 9 and corresponding written description).
On page 8 of the Response, Applicant further argues that Aoki does not disclose the claimed proximal optical assembly “arranged between the prisms and the image sensors”.  Examiner respectfully disagrees. There is no specific reference direction by which “proximal” and “distal” would be understood as positioning the claimed proximal optical assembly between the prisms and the image sensors.  Applicant is invited to provide a reference point or direction from which “proximal” and “distal” may be more narrowly and clearly limiting of the optical elements. 
On pages 8-9, Applicant argues that the spacers 36 in Mitchell are “arranged in a region inside the beam path” and further “[i]f the spacer structures would be arranged outside of the beam path, no non-reflective coating would be necessary, as there would be no light striking these particular spacer structures 36”.  Examiner respectfully disagrees that Mitchell is deficient. As Mitchell notes in the background of the invention, “stray” light is not light from a designed optical beam path but rather “stray light may find its way through”.  Mitchell points to the air gap structure and reflectivity at the prism-air interfaces as allowing stray light to escape a designed optical beam path (col. 1, ll. 12-50). In so much as the claimed structure is limited by a beam that optionally passes through the optical structure, the Mitchell spacers are peripheral and therefore anticipate the claimed coating structure positioned in a region “outside of the beam path”. Applicant does not address “stray light” as disclosed in Mitchell, though discloses an analogous air gap structure that would provide the same reflective conditions leading to peripheral stray light impinging on the Applicant’s claimed coating.  As the Mitchell invention is presumed operable in providing light in an intended pattern and not a pattern hindered by spacer shadowing or ghosting, it would have been understood that the spacers in Mitchell are outside of a beam path region.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, the references cited herein teach additional inventions of prior art providing deposited and otherwise “applied” coatings to optical elements in order to provide air gaps.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872